DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 01/24/2022. 

Claims 1-5, and 11-33 are pending. 

Claims 11-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2019.

	Claims 1-5, and 32-33 are subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman-Kim (US 2008/0299169, of record), the article by Labroo et al. (“Controlled delivery of FK506 to improve nerve regeneration”, of record), the article by Tajdaran et al. (“A novel polymeric drug delivery system for localized and sustained release of tacrolimus (FK506)”, of record), the article by Guan et al. (“Synthesis, characterization, and cytocompatibility of elastomeric, biodegradable poly(ester-urethane)ureas based on poly(caprolactone) and putrescine”, of record), the article by Stankus et al. (“Fabrication of biodegradable elastomeric scaffold with submicron morphologies”, of record), El-Kurdi et al. (US 2008/0208323, of record), Doshi et al. (US 2011/0229551, currently cited on PTO 892), and the article by Sarhane et al. (“Enhanced nerve regeneration by minimizing intraneural scarring using semi-permeable nanofiber wrap”, of record), as evidenced by the article by Kehoe et al. (“FDA approved guidance conduit and wraps for peripheral nerve injury: A review of material and efficacy”, of record). 

Applicant Claims 
Claim 1 is directed to device for local delivery of tacrolimus or a derivative thereof, comprising a polymeric matrix comprising an effective amount of a biodegradable polymer and tacrolimus or a derivative thereof for treating nervous system tissue of a subject, wherein the polymeric matrix is in a form of electrospun nerve wrap having Young’s modulus between from about 5 MPa to about 50 MPa and suture retention strength of at 


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hoffman-Kim teaches a substrate in the form of film that can be formed into a conduit or tube or channel for tissue regeneration. The substrate is non-toxic and biocompatible and useful for nerve regeneration (abstract; ¶¶ 0014-0016). The film is made of biocompatible polymers, e.g. biodegradable polyurethane copolymers or copolymer of lactic acid and glycolic acid (¶¶ 0017, 0024, 0060; claim 11). The film comprises bioactive agents including tacrolimus (¶¶ 0020, 0062). The reference teaches method for regenerating a severed or damaged nerve using conduit. The conduit may be sutured into place using methods known in the art (¶¶ 0029, 0049, 0057). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Hoffman-Kim teaches tacrolimus for nerve regeneration, the reference however does not exemplify tacrolimus claimed by claim 1. The reference does not teach the amount of tacrolimus, or properties claimed by claim 1. 
While Hoffman-Kim teaches nerve conduit and tubes, the reference however does not teach electrospun nerve wrap and impregnation of the nerve wrap with tacrolimus as claimed by claim 1. Note that electrospinning is directed to process of making the claimed device that impart no patentability to the claim. However for completeness of record, the electrospinning limitation will be addressed below. 

Tajdaran teaches localized delivery of 12 mg of FK506 enhanced peripheral nerve regeneration without the undesired effect of systemic immunosuppression (see entire document, and in particular abstract, right column of page 1949, right column of page 1950, conclusion).
Guan teaches films of biodegradable poly(ester-urethane)urea (PEUU) polymers that are suitable for tissue scaffolding and implantation and applicable for soft tissue engineering. The polymer is flexible and has controllable biodegradative and cellular adhesion properties. The PEUU polymers have average molecular weights between 28-93 kD and 71-352 kD, and modulus between 14±1 to 78±3 MPa. See the entire document, and in particular abstract; pages 494, 495; results; tables I, III; and conclusion. 
Stankus teaches strong flexible PEUU biodegradable polymer for forming tissue scaffolds, PEUU is electrospun and has tensile strength, i.e. ultimate stress, of 13±4 MPa and breaking strain of 220±80%. PEUU polymer has number average molecular weight of 87,600 (see entire document, and in particular page 4, last paragraph; page 5, last paragraph; conclusion; Figure 9).
El-Kurdi teaches bioerodible wrap application to tubular tissues to form perimeter about the tubular tissue (abstract). The wrap is produced by electrospinning and depositing a matrix around tubular tissue (¶¶ 0024, 0028). The electrospun polymer is PEUU and comprises therapeutic agent, e.g. tacrolimus (¶¶ 0029, 0030, 0033, 0034, 
Doshi teaches drug delivery composition that has improved drug delivery to the target area. The composition forms nanofibrous article suitable for medical devices made by electrospinning biodegradable polymer impregnated by active agent, e.g. tacrolimus. Suitable biodegradable polymers include poly(urethane urea) (abstract; ¶¶ 0010, 0012, 0016, 0018, 0020, 0027, 0028).
	Sarhane teaches electrospun nerve wrap that provides neuro-protective and neuro-regenerative potentials. The wrap resulted in significantly decreased collagen deposition and inflammation/macrophage invasion at the repair site. The total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery. The nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery (see the provided article). Nerve wrap taught by the reference is art equivalent to the nerve 
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube for nerve degeneration comprising biodegradable polymer that contains bioactive agent including tacrolimus as taught by Hoffman-Kim, and be confident and make sure to use tacrolimus taught by Labroo in the conduit. One would have been motivated to do so because Labroo teaches tacrolimus is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration. One would reasonably expect formulating conduit or tube comprising biodegradable polymer comprising tacrolimus that has enhanced improved nerve regeneration.
One having ordinary skill in the art would have used 12 mg of FK506 in the conduit for nerve regeneration as taught by Tajdaran because Tajdaran teaches 12 mg of FK506 enhanced peripheral nerve degeneration without the undesired side effects of systemic immunosuppression.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube comprising biodegradable polymer and tacrolimus as taught by the combination of Hoffman-Kim, Labroo, and Tajdaran, and use the biodegradable polymer having the modulus of 14±1 
One having ordinary skill in the art would have electrospun PEUU around about the perimeter of the nerve to obtain electrospun nerve wrap as taught by Stankus and El-Kurdi because Stankus teaches electrospun PEUU polymer is strong and flexible, and El-Kurdi teaches electrospinning deposits uniform fibers around tubular tissue and permits fabrication of scaffold that resemble the scale and fibrous nature of the native extracellular matrix, and permits fabrication of oriented fibers to result in scaffold with inherent anisotropy, and further teaches the electrospun PEUU polymer has maximum strength of 6.3 MPa and breaking strain of 170%.
One would have further impregnated the electrospun polymer with the active agent as taught by Doshi because Doshi teaches such a method provides improved delivery of active agent to the target area, and teaches of suitability of tacrolimus as an active agent to be impregnated into electrospun biodegradable polymer and teaches 
Furthermore, one having ordinary skill in the art would have used PEUU polymer taught the combination of the above references for forming conduit or wrap, and replace the conduit with electrospun PEUU nerve wrap as taught by Sarhane as evidenced by Kehoe that teaches equivalency between conduit and nerve wrap. One would have been motivated to do so because Sarhane teaches electrospun wrap resulted in significantly decreased collagen deposition and inflammation/macrophage invasion at the repair site, and the total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery, and because the nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery. One would reasonably expect formulating the nerve wrap comprising biodegradable PEUU polymer comprising tacrolimus by electrospinning while avoiding inflammatory response and obtaining optimal enhanced nerve recovery.
Regarding the properties claimed by claim 1, the claim recites modulus from about 5 MPa to about 40 MPa, and Guan teaches modulus 14±1 to 78±3 MPa that overlaps with the claimed modulus. The claim recites ultimate strength of 3-9 MPa and Stankus teaches 13±4 that can be 9 MPa and El-Kurdi teaches 6.3 MPa that falls within the claimed ultimate strength. Further, claim 1 recites strain at break of 50% to 300%, and Stankus teaches 220±80% that overlaps with the claimed strain at break and El-See MPEP 2144.05 [R-5]. Further, the claimed properties by claim is based on the used biodegradable polymer. 
Regarding the claimed suture retention strength claimed by claim 1, it is noted that the combination of the cited reference teaches the instantly claimed device having the claimed polymer and the claimed tacrolimus in the claimed amount, and further having the claimed modulus, the claimed ultimate strength and the beak at strain, therefore, the claimed suture retention strength is expected to be the same since the claimed polymer have all the other claimed properties, and since material and their properties cannot have mutually exclusive characteristics. 
Regarding the amount of tacrolimus claimed by claim 1, Tajdaran teaches 12 mg that falls within the claimed range of 1-100 mg as suitable for enhancing peripheral nerve degeneration without the undesired effect of systemic immunosuppression. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In any event, one having ordinary skill in the art would have determined amount needed based on specific site of intended use and patient individual needs. It is expected that the amount of tacrolimus to be present impregnated into the electrospun polymer in the light of combination of Doshi with the other references. 
Regarding claim 2, the claimed PEUU is taught by Guan, Stankus and el-Kurdi.
Regarding molecular weights claimed by claims 3 and 33, Guan teaches 28-93 kD and 71-352 kD that are equivalent to 28,000-93,000 Da, and 71,000-352,000 Da that See MPEP 2144.05 [R-5]. 
Regarding sheet claimed by claim 4, it is taught by Hoffman-Kim teaches film.
Regarding claim 5 that the device of claim 1 comprises an attachment mechanism for securing the device to nervous system tissue, Hoffman-Kim teaches conduit may be sutured into place using methods known in the art.
Regarding modified the geometry of the sheet based on the site of implantation as claimed by claim 32, this is limitation directed to the intended use of the claimed matrix, and it is expected that one having ordinary skill in the art to select the shape of the implant based on the site of implantation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Rejections Under 35 U.S.C. § 103
Applicants argue that none of the cited references alone or in combination render the claimed 

In response to this argument, it is argued that impregnation of nerve wrap with tacrolimus is suggested by the newly cited reference “Doshi et al.” It is expected that the amount of tacrolimus of 12 mg taught by Tajdaran to be present impregnated into the electrospun polymer in the light of combination of Doshi with the other references.  Further, El-Kurdi desired to deliver tacrolimus to the damaged nerve and Doshi teaches impregnated tacrolimus into the electrospun polymer to be delivered to the target area. Further, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product are taught by combination of the cited references as set forth in this office action. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention, as set forth in this office action. The cited properties are all taught by the cited references, either explicitly or implicitly, as set forth in this office action. Tajdaran teaches 12 mg tacrolimus delivered local to the damaged nerve to enhance its regeneration without undesired side effects. Electrospun fibers taught by Guan, Stankus, El-Kurdi, Doshi, and Sarhane. Electrospun nerve wrap was known before the effective filing date of the present invention and is taught Sarhane. Further El-Kurdi teaches wrapping tubular tissues with biodegradable PEUU polymers comprising tacrolimus, which would have suggested to one skilled in the art to wrap nerves because Sarhane teaches advantage of wrapping injured nerves. Doshi teaches impregnated electrospun polymer with active agent including tacrolimus. One having MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. 

Applicants argue that Labroo fails to cure at least the deficiencies of Hoffman-Kim, as Labroo does not disclose any tacrolimus impregnated nerve wraps. Moreover, Labroo fails to disclose the claimed ranges of tacrolimus or derivative thereof. Labroo only discloses the use of tacrolimus that is in the form of solutions with a range of 1 to 20 ng/ml in a reservoir of certain apparatus. As such, Hoffman-Kim in combination with Labroo cannot disclose the claimed electrospun nerve wrap made from biodegradable polymers impregnated with tacrolimus as recited in amended claim 1.

In response to this argument, it is argued that Labroo is relied upon for teaching use tacrolimus in the conduit taught by Hoffman-Kim because Hoffman-Kim suggests to have tacrolimus in a nerve conduit, and Labroo teaches tacrolimus is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration when applied in a conduit. Impregnation of active agent including tacrolimus in electrospun polymer is taught by Doshi. The claimed tacrolimus impregnated nerve wrap is suggested by combination of all the cited references. The claimed amount of tacrolimus that regenerate nerve when applied locally to the injured nerve is taught by Tajdaran that teaches 12 mg. One would reasonably expect from combining the teachings of the references to formulate conduit or tube comprising biodegradable polymer comprising tacrolimus impregnated into the electrospun polymer that has 

Applicants argue that Labroo does not disclose the claimed mechanical features of “Young’s modulus between from about 5 MPa to about 50 MPa, suture retention strength of at least 100 gram-force, an ultimate stress from about 3 MPa to about 9 MPa, and a strain at break between from about 50% to about 300%, wherein the electrospun nerve wrap is impregnated with the tacrolimus or derivative thereof from about 1 mg to about 100”.

In response to this argument, it is argued that mechanical properties of the claimed polymer forming the nerve wrap are taught by Guan, Stankus, and El-Kurdi, as set forth in this office action. Forming an electrospun nerve wrap is taught by Sarhane. Impregnation of active agent including tacrolimus into electrospun biodegradable polymer is suggested by El-Kurdi, in absence of claiming specific way of impregnation because El-Kurdi teaches incorporation of active agent into the electrospun polymer. Doshi clearly teaches impregnation of active agent into the electrospun polymer. The combination of the cited references teaches nerve wrap produced by electrospinning biodegradable polymer impregnated with effective amount of tacrolimus wherein the amount of tacrolimus is about 1-100 as claimed by claim 1. 

Applicants argue that Tajdaran fails to disclose at least the feature of “wherein the electrospun nerve wrap is impregnated with the tacrolimus or derivative thereof in an amount of from about 1 mg to about 100 mg” as recited amended claim 1. Tajdaran discloses delivery of tacrolimus in the form of PLGA microspheres, in which the tacrolimus was encapsulated. The entire drug delivery composite disclosed by Tajdaran includes not only the 12 mg tacrolimus encapsulated in the PLGA microspheres but also an additional amount of “tacrolimus particulates and tacrolimus solutions.” See Tajdaran, Page 1949. As such, the total amount of tacrolimus disclosed in Tajdaran’s delivery composite cannot suggest or disclose the amount of tacrolimus in the electrospun nerve wrap.

In response to this argument, it is repeated that the combination of all the cited localized delivery of 12 mg of FK506 enhanced peripheral nerve regeneration without the undesired effect of systemic immunosuppression. In any event, one having ordinary skill in the art would have determined the amount of tacrolimus desired for specific intended used based on individual patient condition and severity of nerve damage to be treated. 

Applicants argue that it would not be obvious for one having ordinary skill in the art to achieve the claimed nerve wrap with the claimed amount of tacrolimus or derivative thereof on teachings of Hoffman-Kim, Labroo, and Tajdaran. As stated above, no tacrolimus concentration ranges that can be applied to an electrospun nerve wrap are disclosed by Hoffman-Kim, Labroo, and Tajdaran. Neither Labroo nor Tajdaran teaches to directly impregnate the nerve wrap with tacrolimus. As such, Applicant submits that the Examiner fails to provide any teachings, suggestions, or motivation in the prior art that would lead one of ordinary skill in the art to combine known elements of the prior art to arrive at the claimed “electrospun nerve wrap is impregnated with tacrolimus or derivatives thereof from about 1 mg to about 100 mg.”

In response to this argument, it is argued that impregnation of active agent including tacrolimus in electrospun polymer is suggested by El-Kurdi and clearly taught by Doshi. Combination of all the cited references teaches the claimed electrospun nerve wrap impregnated with tacrolimus in the claimed therapeutic amount and have the claimed properties. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exists, even if different from what applicants had done, which is not the case. Reasonable expectation to achieve the present invention is established. 

Applicants argue that the claimed nerve wrap has “an ultimate stress from about 5 MPa to about 9 MPa” and “a strain at break between from about 50% to about 300%” as recited amended claim 1. These properties are important, as kinks or folds of the nerve wrap need to be avoided during the implantation procedure or movement of the subject post-implantation while the nerve wrap promotes the regeneration of target nerves. See Published application, paragraphs [0064]. Guan is cited for disclosing the mechanical properties of the nerve wrap. However, Guan suggests polymers with different mechanical properties by stating that “[t]he synthesized PEUUs...with breaking strains of 660-895% and tensile strength from 9.2-29 MPa.” See Guan, Abstract. The ranges of breaking strains and tensile strength do not overlap with the ranges claimed in amended claim 1.

In response to this argument, it is argued that Guan is relied upon for teaching the polymer used by applicant PEUU that have average molecular weights between 28-93 kD and 71-352 kD, and modulus between 14±1 to 78±3 MPa. Guan teaches modulus between 14±1 to 78±3 MPa that overlaps with the claimed modulus of 5 MPa to 50 MPa. Regarding ultimate stress, it is taught by Stankus that teaches 13±4 that can be 9 MPa. Further, El-Kurdi teaches 6.3 MPa that falls within the claimed ultimate stress strength. Regarding the claimed strain at break, claim 1 recites strain at break of 50% to 300%, and Stankus teaches 220±80% that overlaps with the claimed strain at break and El-Kurdi teaches 170% that falls within the claimed strain at break. The examiner not relying on Guan for teaching the breaking strength. Regarding the suture retention strength of at least 100 gram-force, it is expected that PEUU taught Stankus and El-Kurdi both teach the claimed polymers PEUU having the claimed breaking strain and are suitable for electrospinning, as set forth in this office action. One having ordinary skill in the art would have used PEUU polymer with lower breaking strains in order to be able to electrospin the polymer. Motivation to combine the references exits even if different from applicants would have done, and reasonable expectation to achieve the present invention is presented.

Applicants argue that Stankus discloses PEUU with “tensile strengths of 13 + 4 MPa.” See Stankus, Mechanical Properties. Although Stankus discloses breaking strain of electrospun PEUU (i.e., 220 + 80%), such mechanical strength is measured from electrospun PEUU or PEUU collagen mixture. See Stankus, Page 5. In contrast, the mechanical strength recited in claim 1 is measured with 1 mg to 100 mg tacrolimus or tacrolimus derivative, which changes mechanical properties. As such, Applicant submits that the Examiner fails to provide any teachings, suggestions, or motivation in the prior art that would lead one of ordinary skill in the art to combine known elements of the prior art to arrive at the claimed electrospun nerve wrap that is impregnated with the tacrolimus or derivative thereof in an amount of from about 1 mg to about 100 mg. Guan and Stankus do not disclose or suggest impregnating polymers with the tacrolimus.

In response to this argument, it is argued that the combination of the cited references teaches all the elements of the claimed product, and teaches impregnation applicants did not show that the claimed ultimate strength is due to tacrolimus impregnation into the electrospun polymer. The cited references teaches impregnation of the claimed amount of tacrolimus into the claimed polymer that electrospun while the drug is impregnated into the polymer. Therefore, the claimed ultimate stress is expected to be the same of the prior art combination. The argument of absence of motivation of teaching to combine the references is hereby repeated as above. 

Applicants argue that the mechanical strength disclosed in El-Kurdi is measured in PEUU or PEUU/collagen without tacrolimus. In contrast, amended claim 1 recited a feature of “electrospun nerve wrap having ... an ultimate stress from about 3 MPa to about 9 MPa, and a stain at break between from about 50% to about 300%, wherein the electrospun nerve wrap is impregnated with tacrolimus or derivative thereof from about 1 mg to about 100 mg .” As suggested in the specification, certain mechanical properties of PEUU polymer significantly change after the addition of tacrolimus. For example, “ultimate stress was reduced significantly in tacrolimus loaded PEUU matrices compared to the unloaded matrix; PEUU was measured at 12.90 + 3.18 MPa, PEUU-Tac 10 mg at 5.89 + 0.47 MPa, and PEUU-Tac 20mg 5.80 + 2.79 MPa.” See Published Application, Figure 4 D and paragraph [0117]. As such, the maximum strength of the electrospun PEUU polymer disclosed in El-Kurdi does not teach the mechanical properties of tacrolimus impregnated nerve wrap, as recited in amended claim 1.

In response to this argument, it is argued that the combination of the cited references teaches all the elements of the claimed product, as set forth in this office action. El-Kurdi teaches incorporation of the active agent including tacrolimus into electrospun polymer matrix (claims 40, 79 and 80). In absence of claiming the method in impregnation of the drug into the polymer matrix, the incorporation of the drug into the electrospun matrix as taught by El-Kurdi reads on claimed “impregnation”. Therefore, the ultimate stress and any properties taught by El-Kurdi is that of the electrospun PEUU and drug including tacrolimus. 



In response to this argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the examiner relied on what was known at the time of the invention to formulate the rejection. Motivation to combine the refences exists, as well as reasonable expectation to achieve the present invention as claimed, as set forth in this office action. 

Applicants argue that the Examiner relies on Sarhane for disclosing electrospun nerve wrap, alleging that “Sarhane teaches electrospun nerve wrap that provides neuro-protective and neuro-regenerative potentials” and “Nerve wrap taught by the reference art equivalent to the nerve conduit as evidenced Kehoe that teaches both conduit and nerve protectant wrap are approved for clinical use in peripheral nerve repair.” Applicants argue that Kehoe merely states that conduits and nerve protectant wraps are approved by FDA. Kehoe does not state that conduit is equivalent to the nerve conduit. Rather, in direct contrast, Kehoe clearly acknowledges the differences between the two devices by stating that “[t]his article also summarizes the key advantages and limitations for each material as noted in the literature (with respect to the indication considered). In this context, this review provides a comprehensive reference for clinicians which may facilitate optimal material/device selection for peripheral nerve repair.” See Kehoe, Abstract, Emphasis added. In direct contrast to Examiner’s assertion, Kehoe highlights the major differences between the conduit and wraps. Kehoe rather suggests optimal selection between a wrap and a conduit based on key limitations and advantages of a nerve wrap or a conduit. Id. Accordingly, one of ordinary skill in the art would not be motivated to use mechanical conditions or concentrations of tacrolimus applied to conduits of other prior art references to a nerve wrap of Sarhane to achieve the claimed electrospun nerve wrap based on teachings of Kehoe.

In response to this argument, it is argued that Sarhane teaches electrospun nerve wrap. One having ordinary skill in the art would have delivered tacrolimus from electrospun nerve wrap taught by Sarhane because Sarhane teaches electrospun wrap the total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery, and because the nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery. One would reasonably expect successful nerve regeneration using a nerve wrap comprising electrospun PEUU biodegradable polymer comprising tacrolimus because both tacrolimus and biodegradable electrospun wrap enhances nerve regeneration. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See In re kerkhoven 205 USPQ 1069, 1072. 
Kehoe is an evidentiary reference relied upon for solely showing that both nerve conduit and nerve wrap can be used equivalently for peripheral nerve repair. The reference discusses the materials of each of the conduit and nerve wrap, but does not differentiate between their use and peripheral nerve repair. Note that the rejection can still stand without his evidentiary reference. 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/I.G./
/ISIS A GHALI/           Primary Examiner, Art Unit 1611